Case 3:20-cv-01072-DWD Document 72 Filed 06/08/21 Page 1 of 3 Page ID #561




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMIE JACKSON AND TRENTON                   )
 McDONALD, individually and on               )
 behalf of all other similarly situated      )
 current Illinois Citizens,                  )
                                             )    Case No. 3:20-cv-1072-DWD
        Plaintiffs,                          )
                                             )
 vs.                                         )
                                             )
 SFC GLOBAL SUPPLY CHAIN, INC.,              )
                                             )
        Defendant.                           )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       The parties notified the Court that they have a discovery dispute. (Doc. 47) They

submitted a written discovery report and participated in a motion hearing on May 5,

2021. The parties have also submitted additional briefing regarding the dispute. (Docs.

59, 64 & 68) After the hearing, there remain only three discovery issues: (1) whether

Plaintiffs must produce receipts reflecting their purchases of Red Baron pizzas, (2)

whether Plaintiffs must produce a certain document attached to their engagement letters,

and (3) whether Defendant must categorize the ESI it produced to Plaintiffs.

       Regarding the production of purchase receipts, Defendant argues that the receipts

are relevant to multiple merits and class certification issues, including adequacy and

typicality. (Doc. 70 at 9–11) At the hearing, Plaintiffs asserted that receipts that do not

include the purchase of Red Baron pizzas are irrelevant. (Doc. 70 at 11–12) But Defendant

contends that evidence that Plaintiffs purchased other groceries that were marketed as
Case 3:20-cv-01072-DWD Document 72 Filed 06/08/21 Page 2 of 3 Page ID #562




free of preservatives or artificial flavors “goes directly to the materiality of their claims

regarding the Red Baron pizzas.” (Doc. 70 at 10) The Court finds that all the Plaintiffs’

grocery receipts are potentially relevant. Therefore, within 14 days of the entry of this

order, the representative plaintiffs must search for and produce all grocery receipts

(printed and electronic) from the period relevant to class certification to the present on an

ongoing basis. They must keep the original receipts intact and produce copies of the

receipts but may redact inedible items from the copies if they wish to do so.

       Defendant also seeks a document titled “Duties of Class Representatives” that

Plaintiffs’ counsel attached to the Contingent Fee Agreement sent to Plaintiffs. Plaintiffs

contend that the “Duties of Class Representatives” document constitutes advice of

counsel and is therefore privileged. To resolve this dispute, the Court ordered Plaintiffs

to submit the “Duties of a Class Representative” document under seal for in camera

inspection. Plaintiffs did so, and the Court has reviewed document. The Court finds no

basis for a claim of privilege. Accordingly, Plaintiffs shall disclose this document within

14 days of the entry of this order.

       Finally, Plaintiffs object to the manner in which Defendant has produced ESI. In

response to Plaintiffs’ 58 document requests, Defendant produced 5,020 documents,

which totaled 20,000 pages. (Doc. 59 at 2) Counsel for Defendant argue that they have

produced ESI as it is kept in the usual course of business, as required by Federal Rule of

Civil Procedure 34(b)(2)(E)(i). However, Rule 34 “is meant to prevent a party from

obscuring the significance of documents by giving some structure to the production.”

Consolidated Rail Corp. v. Grand Trunk Western R.R. Co., 2009 WL 5151745, at *3 (E.D. Mich.

                                             2
Case 3:20-cv-01072-DWD Document 72 Filed 06/08/21 Page 3 of 3 Page ID #563




2009). The production of over 20,000 pages of documents with no discernible

categorization comes too close to a “document dump.” Defendant claims that

categorizing the documents by request would be “a fool’s errand” (Doc. 70 at 20-21) but

acknowledge that the documents include searchable text. (Doc. 59 at 2) Using the

searchable text, it should not be overly burdensome for counsel for Defendant to

determine which documents correspond to which requests. Thus, the Court relies on its

broad discretion when resolving discovery disputes, see Wilstein v. San Tropai Condo.

Master Ass’n, 189 F.R.D. 371, 375 (N.D. Ill. 1999), to order that counsel for Defendant must

categorize the documents so as to indicate which specific request each document is

responsive to. Defendant shall produce the categorized ESI within 28 days of the entry of

this order.

       SO ORDERED.

       Dated: June 8, 2021


                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge




                                             3
